Title: From John Adams to Gabriel de Sartine, 14 March 1780
From: Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu, March 14. 1780
     
     I have just received from London, the Letters, Extracts of which are inclosed. They may possibly contain Some particulars, of Use to your Excellency. I beg your Pardon, sir, for troubling you with Intelligence which you undoubtedly have Much sooner, in greater detail, and with more Authority than mine. But in such Times as these, great Effects are sometimes produced by, small particulars of Intelligence: for which Reason, if your Excellency will permit it, I will take the Liberty to send you from Time to Time, the best Intelligence I can collect. I have the Honour to be with, the greatest Respect, your Excellencys most obedient & most humble servant,
     
      John Adams
     
    